DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 06/16/2022. In virtue of this communication, claims 1 - 50 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments filed on June 2022 have been fully considered but they are not persuasive. A discussion as below:
In the June 2022 Remarks at page 14, the Applicant agrees to the interpretation of claim 49 as invoking 112 (f) and agrees to the Examiners identified corresponding structure. Applicant further points to paragraphs [0199] – [0208] of the specification for the corresponding structure. Notes that those sections of the specification essentially recited the same corresponding structure identified by the Examiner. Additionally, the Examiner has reviewed the Applicants June 2022 Remarks and finds insufficient evidence that the Applicant has identified what more, if anything, would be required of the corresponding structure based upon paragraphs [0199] – [0208].
Because Applicant agrees with the Examiners identified corresponding structure and has not identified anything in paragraphs [0199] – [0208] of the specification that should be added to the corresponding structure, claim 49 will be interpreted based upon the same corresponding structure identified in the Non Final Action, and not repeated herein.  
In response to Applicant’s arguments in pages 14 – 18 of the Remarks filed 06/16/2022 that the cited reference Edge (2017/0332192) does not teach claims 1, 25, 49, and 50 because Edge does not disclose “receiving location information from the UE at a layer 1 (LI) or layer 2 (L2) protocol level,” (Argued Feature) as in claim 1 and similar features in claim 25, 49, and 50. 
For support, Applicant argues that the Examiner has pointed to the terrestrial positioning signals (TPS) transmitted as layer 1 signals taught in Edge at paragraphs [0033] – [0035], [0069] and [0078]. However, Applicant asserts that based upon the description of Edge, as for example in paragraphs [0033] - [0035], the TPS is sent from the terrestrial transmitters and acquired by the mobile device, and are not location information from the UE at a layer 1 (L1) or layer 2 (L2) protocol level. Additionally, Applicants states that FIG 3 and paragraphs [0135] and [0137] of Edge disclose that location information from the UE is sent at layer 3, by controlling signaling 328, FIG 3 is clear that control signaling is 5G layer 3. Because Edge shows the TPS is sent to the mobile and not received from the mobile and that control signaling from the mobile is sent on layer 3, Applicant asserts that Edge does not teach the Argued Feature.    
The Examiner finds this argument not persuasive.  
First, concerning Edge teaching location information sent as control signaling at layer 3. Edge makes it clear, for example at among other places paragraph [0074] that in the description of Edge, the TPS and control signaling are different signals. 
Accordingly, while Edge may mention control signaling sent at layer 3 that description does not restrict the TPS described by Edge to be sent at layer 3.    
Second, concerning the TPS being a downlink signal. Edge states that the UE and system equipment such as eNodeB or location measurement unit (LMU) supports sending uplink TPS from the UE to the system having the same properties as the downlink TPS (see paragraph [0039]). Edges states that the TPS is used at the system equipment to locate the mobile by applying mathematical techniques. As noted in paragraph [0035], Edge states that TPS has the properties of being sent at layer 1 and is used to perform location calculations at the receiving device. As noted in paragraph [0033] Edge states that the TPS corresponds to the physical layer radio interface and is sent as part of the physical layer, i.e., layer 1.  As noted in Edge paragraph [0034], TPS is information used for locating the mobile device thus location information. 
Because Edge states that the TPS is a layer 1 signal, and the UE can also send TPS on the uplink to the location equipment, Edge is disclosing receiving location information from the UE at the system equipment on a layer 1 protocol. 
Because the control signaling taught by Edge is different than the TPS. And, because Edge states that the TPS is location information transmitted at a layer 1 protocol.  And because Edge teaches that the system receives TPS from the UE, the Examiner takes the position that Edge teaches the Argued Feature. 
As a result, the previous rejection is maintained.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 – 12, 14 – 23, 25 – 36, 38 – 47, and 49 – 50 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Edge (Pub # US 2017/0332192).
Regarding claims 1, 25, 49, and 50, Edge discloses a method for locating a user equipment (UE) (see UE 102 in Fig. 1, Fig. 2) performed by a location server function (see LSF 232/LS 226 in Fig. 2) located at a serving base station (see 5G BS 220 in Fig. 2) (see [0078], [0079], [0142] for integrated LSF in the serving BS) for the UE in a Radio Access Network (RAN) (see Fig. 1, Fig. 2, i.e., RAN 212), the method comprising: 
receiving a request for locating the UE, wherein the request for locating the UE is based on a location request initiated by an external client (see 150 in Fig. 1) and is received using control plane signaling (i.e., using CP communication link 256 in Fig. 2) (see [0084], [0086], [0119], [0142], [0146] for the external client requests location information for the UE via GMLC, and see [0088], [0151] for actions of LS 226 is triggered in part by location requests received by LSF 232 , e.g. according to a control or user plane location solution, from the external client, and see [0161], [0176], [0185], [0186] for control plane location solution exchanged using control plane signaling); 
receiving location information from the UE at a layer 1 (LI) or layer 2 (L2) protocol level (see [0039] where the UE sends TPS (terrestrial positioning signals) to the base station or location equipment. See also [0078] for the LSF obtains measurements for use in computing estimated location of the client device, and see [0033] - [0035], [0069] for using measurements of TPS (terrestrial positioning signal), and the TPS is signaling transmitted via layer 1 protocol); 
calculating a location of the UE using the location information (see [0078], [0095] for the LSF estimates of location of the UE); and 
sending a location report including the location of the UE to the external client using user plane signaling (i.e., using SUPL communication link 252 in Fig. 2) (see [0078], [0119], [0142] for the external client receives location estimate for the UE via the serving node and GMLC, see [0122] for enable a report to the external client when UE enters, leaves or remains within a particular geographic area, and see [0041], [0086] for signaling related to positioning and support of positioning is carried as part of other data using such protocols as the Internet Protocol (IP), Transmission Control Protocol (TCP)).
Regarding claims 2 and 26, Edge discloses wherein the user plane signaling is based on at least one of Internet Protocol (IP), Transmission Control Protocol (TCP), Transport Layer Security (TLS), or some combination of these (see [0041], [0071]).
Regarding claims 3 and 27, Edge discloses wherein the location report is sent to the external client using user plane signaling by sending a message for the Hypertext Transfer Protocol (HTTP) or the Secure User Plane Location (SUPL) UserPlane Location Protocol (ULP) (see [0076], [0082], [0086] for SUPL ULP).
Regarding claims 4 and 28, Edge discloses wherein message for the HTTP comprises an HTTP POST message and the message for the SUPL ULP comprises a SUPL POS message, SUPL POS INIT message or SUPL REPORT message (see [0049] for the message for the SUPL ULP comprises a SUPL POS message, SUPL POS INIT message).
Regarding claims 5 and 29, Edge discloses wherein the LI or L2 protocol level comprises one of: (i) a Physical layer (see [0033] - [0035], [0069]).
Regarding claims 6 and 30, Edge discloses wherein the location information received from the UE comprises Reference Signal Time Difference (RSTD) measurements, sensor measurements or both RTSD and sensor measurements (see [0033], [0037] - [0039], [0063] for RSTD measurements or sensor measurements).
Regarding claims 7 and 31, Edge discloses wherein calculating the location of the UE using the location information uses Observed Time Difference of Arrival (OTDOA) (see [0033], [0043], [0063], [0115]).
Regarding claims 8 and 32, Edge discloses receiving from the UE first measurements of downlink (DL) signals transmitted by one or more first base stations in a plurality of base stations in the RAN, wherein the one or more first base stations include the serving base station; receiving from each of the plurality of base stations second measurements of uplink (UL) signals transmitted by the UE (see [0039], [0079], [0087], [0090], [0093], [0142] for LSF using uplink measurements of UE obtained and provided by 5G BS 220, 5G BS 222, and downlink measurements obtained and provided by UE 102, wherein downlink measurements include measurements of TPS and PRS signals transmitted by 5G BS); determining timing information for the plurality of base stations based, at least in part, on the first measurements and the second measurements (see [0131], [0209], [0231] for a time reference unit  measures the timing (e.g. TOA or RSTD) for TPS and PRS signals); and calculating the location of the UE using the location information and the timing information for the plurality of base stations (see [0078], [0095], [0141], [0153], [0231] for estimating location of the UE based on TPS signals measurements and RSTD or TOA).
Regarding claims 9, 15, 33, and 39, Edge discloses wherein the first measurements comprise Receive Time- Transmission Time (Rx-Tx) measurements or Reference Signal Time Difference (RSTD) measurements or both, wherein the second measurements comprise Time of Arrival (TOA) measurements or Rx-'x measurements or both, wherein the timing information for the plurality of base stations comprises Real Time Differences (RTDs) between pairs of base stations in the plurality of base stations (see [0063], [0065], [0067], [0154] for timing differences (e.g. RSTDs, TOA) are measured by UE relative to two eNBs).
Regarding claims 10, 11, 34, and 35, Edge discloses wherein the DL signals /UP signals comprise Positioning Reference Signals, Tracking Reference Signals, or both (see [0077], [0079], [0087] for PRS signals for DL and UL).
Regarding claims 12 and 36, Edge discloses via sending a request to the UE to send the first measurements; and sending a request to each of the plurality of base stations to send the second measurements (see [0090], [0093], [0094], [0110], [0142] for request DL/UL location measurements).
Regarding claims 14 and 38, Edge discloses receiving from a plurality of UEs third measurements of DL signals transmitted by one or more second base stations in the plurality of base stations, wherein the one or more second base stations include the serving base station; receiving from the plurality of base stations fourth measurements of UL signals transmitted by each of the plurality of UEs (see [0098], [0102], [0120] for receiving a location information from current and previous BSs for group of UEs); and determining the timing information for each of the plurality of base stations based, at least in part, on the third measurements and the fourth measurements (see [0131], [0209], [0231] for timing acquiring).
Regarding claims 16 and 40, Edge discloses receiving location capabilities for the UE from the UE, wherein the location capabilities indicate a capability to send the location information at the Li or L2 protocol level; and sending a request to the UE to send the location information at the Li or L2 protocol level (see [0050], [0115], [0155] for UE provides its positioning capabilities Request Assistance Data UE to LS, and control signaling is enable LS to request location measurements or a location estimate from UE, and see [0035], [0069] for transmitted at layer 1).
Regarding claims 17 and 41, Edge discloses wherein the location information is ciphered, and further comprising: determining a ciphering key; and sending the ciphering key to the UE, wherein the location information is ciphered by the UE based on the ciphering key (see [0067], [0107] for providing a ciphering key to UE when broadcast assistance data is ciphered).
Regarding claims 18 and 42, Edge discloses wherein the location server function is located at the serving base station (see [0078], [0079], [0142] for integrated LSF in the serving BS).
Regarding claims 19 and 43, Edge discloses wherein the RAN is a next generation Radio Access Network (NG-RAN) providing 5G New Radio (NR) wireless access to the UE and the serving base station is a Serving NR Node B (SgNB) for the UE (see Fig. 2, [0068], [0070], [0075], [0098] for 5G NR and 5G serving BS).
Regarding claims 20 and 44, Edge discloses wherein the request for locating the UE is received from an Access and Mobility Management Function (AMF) or a previous SgNB for the UE (see [0104], [0123] for the location context and location configuration for UE are transferred from one BS to another to support mobility of UE as UE moves to new serving BS).
Regarding claims 21 and 45, Edge discloses identifying a change of SgNB for the UE, wherein the change of SgNB is to a new SgNB; and sending a location context for the UE to the new SgNB, wherein the location context enables a continuation of location reporting for the UE by the new SgNB (see [0098] for moves from being served by 5G BS 220 to being served by 5G BS 222), see [104], [0123] for the location context and location configuration for UE are transferred from one BS to another to support mobility of UE as UE moves to new serving BS).
Regarding claims 22 and 46, Edge discloses wherein the identifying the change of SgNB for the UE is based on determining a handover for the UE to a serving cell for the new SgNB when the UE is in a connected state or on receiving a request for a UE context from the new SgNB when the UE is in an inactive state (see [0103], [0104], [0150] for transfer the location context to another BS in order to support mobility of UE (e.g. cell change or handover) and detachment of UE from, and later re-attachment of the UE).
Regarding claims 23 and 47, Edge discloses wherein the location context comprises one of: (i) information for the location request initiated by the external client; (ii) an indication of a type of location information being received from the UE; (iii) an indication of uplink (IL) location measurements for the UE being obtained by the SgNB; (iv) an indication of UL location measurements for the UE being obtained by other NR Node Bs (gNBs) or Reception Points (RPs) and identities for the other gNBs or RPs; (v) an indication of DL reference signals (RSs) being transmitted by other gNBs or transmission points (TPs) and identities for the other gNBs or TPs; (vi) an indication of UL signals being transmitted by the UE, (vii) a location session identifier; (viii) an indication of the use of the L1 or 12 protocol levels for sending the location information by the UE; (ix) location capabilities of the UI; or (x) some combination of the above (see [0110], [0122], [0142], [0170] for the location context including location related information (e.g. current and previous cell IDs, current and previous location related measurements).
Allowable Subject Matter
5.	Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645